GILDERSLEEVE, J.
Defendant herein appeals from a final order in favor of the plaintiff landlord, and presents affidavits showing that no service of the precept was ever made on him. The appeal was taken under the provisions of section 311 of , the Municipal Court act (Laws 1902, p. 1578, c. 580), and the affidavits were duly served. Austen v. Columbia Lubricants Co. (Sup.) 85 N. Y. Supp. 362. No oppos-, ing affidavits are presented, and those on the part of the defendant show that no jurisdiction was ever acquired by the court to make the final order in question.
Final order reversed, and petition dismissed, with costs. All concur.